Citation Nr: 1445317	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to October 1970.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing held in Washington, DC.  A transcript of the hearing is of record.

In February 2012, April 2013, and September 2013, the Board remanded the appeal for further evidentiary development.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  Because the Veteran was awarded a TDIU during the course of the appeal in a June 2010 rating decision, the issue of entitlement to a TDIU is not raised as part of the current initial rating appeal.  


FINDING OF FACT

Throughout the rating period, asbestosis was manifested by FVC ranging from 88 to 108 percent of predicted value, and DLCO (SB) ranging from 88 percent to 100 percent of predicted value on pulmonary function tests.



CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.31, 4.97, Diagnostic Code(DC) 6833 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the August 2005 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that asbestosis had increased in severity, and described the types of information and evidence that she should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Also, the AOJ provided the Veteran with VA medical examinations in August 2005, December 2008, April 2011, March 2012, November 2013, and March 2014.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed respiratory disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on her daily life and performed a thorough evaluation of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  At the Board hearing, the representative stated that the Veteran did not dispute the results of the VA medical examinations.  There has been no allegation or indication of a material change in condition since the March 2014 VA medical examination.  For these reasons, the Board finds that the collective medical examination reports are adequate for rating purposes, and there is no need for further medical examination or medical opinion. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the AVLJ identified the issue on appeal and considered the Veteran's testimony regarding current symptomatology, treatment, and functional impairment for the claimed respiratory disability.  Due, in part, to the Veteran's hearing testimony, the Board remanded the appeal in order to obtain additional treatment records and to provide the Veteran with a VA medical examination in connection with the appeal.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  In view of the foregoing, the Board will proceed with review.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A disability may undergo varying and distinct levels of severity throughout the entire time period the disability rating appeal has been pending.  "Staged ratings" are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 4.2.

Disability Rating Analysis for Asbestosis

For the entire rating period (i.e., from July 13, 2005), asbestosis is rated at 0 percent (i.e., noncompensable) under the criteria at 38 C.F.R. § 4.97, DC 6833 for asbestosis.  Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  

The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  
38 C.F.R. § 4.96(d)(5).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with asbestosis more closely approximates the criteria for a compensable schedular rating under DC 6833 for the entire rating period.  Throughout the rating period, the weight of the evidence shows that asbestosis has been manifested by FVC ranging from 88 to 108 percent of predicted value, and DLCO (SB) ranging from 88 percent to 100 percent of predicted value on pulmonary function tests.  See August 2005 Pulmonary Function Study report (noting FVC of 101 percent (pre-bronchodilator); 80 percent (post-bronchodilator)); December 2008 spirometry report (noting FVC of 108 percent (pre-bronchodilator); March 2014 VA medical examination report (noting FVC of 88 percent (pre-inhaler) and 85 percent (post-inhaler); DLCO of 88 percent; DLCO was normal; and PFT results read as normal by lung doctor).  The Board notes that the FVC was 80 percent of predicted value post-bronchodilator at the August 2005 VA medical examination, and a Forced Vital Capacity (FVC) of 80 percent of predicted value is contemplated by the 10 percent schedular rating under DC 6833; however, the FVC was 101 percent of predicted value pre-bronchodilator.  In such instances (i.e., when the post-bronchodilator results are poorer than the pre-bronchodilator results), pre-bronchodilator values are to be used for rating purposes.  Thus, because the demonstrated symptomatology and functional impairment for asbestosis do not meet or more nearly approximate the schedular criteria for a compensable rating under DC 6833, a compensable rating for asbestosis is not warranted for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 0 percent rating for asbestosis for the entire rating period on appeal.  The schedular criteria for rating interstitial lung disease consider lung capacity as measured by FVC and DLCO (SB) on pulmonary function testing; exercise capacity of 20 or less ml/kg/min oxygen consumption with cardiorespiratory limitation with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or required outpatient oxygen therapy.  Throughout the rating period, asbestosis was manifested by FVC ranging from 88 to 108 percent of predicted value, and DLCO (SB) ranging from 88 percent to 100 percent of predicted value on pulmonary function tests.  These symptomatology and functional impairment are fully contemplated by the noncompensable rating under 38 C.F.R. § 4.31.  The Veteran's reported occasional shortness of breath and occasional dyspnea on exertion are symptoms and impairment like, similar to, and part of the overall functionality of the lung as measured by pulmonary function tests; therefore, such symptomatology are contemplated in the schedular criteria for rating interstitial lung disease.  Additionally, the use of a bronchodilator is considered when measuring pulmonary function (i.e., pre-bronchodilator result versus pre-bronchodilator result); therefore, the Veteran's intermittent inhalational bronchodilator therapy is also considered part of the schedular criteria.  For these reasons, the Board finds that the schedular criteria are adequate to rate asbestosis, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an increased (compensable) rating for asbestosis for the entire rating period is denied.  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


